NUMBERS 13-11-00273-CR, 13-11-00274-CR,
                          AND 13-11-00275-CR

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


                                IN RE BILLY JOE HARRIS


                          On Petition for Writ of Mandamus.


                                MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                  Memorandum Opinion Per Curiam1

       Relator, Billy Joe Harris, filed a petition for writ of mandamus in the above causes

on April 29, 2011. Relator contends that the trial court abused its discretion (1) in

“refusing to allow a retained psychologist to examine the defendant,” and (2) by issuing

a “gag” order which requires relator to cease publishing an advertisement in a local

newspaper. The Court requested and received a response to the petition for writ of




       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
mandamus from the real party in interest, the State of Texas, acting by and through the

District Attorney in and for Jackson County, Texas.

       To be entitled to mandamus relief, relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a ministerial act not involving a discretionary or judicial decision. State ex rel. Young

v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007). If relator fails to meet both of these requirements, then the petition for writ

of mandamus should be denied. See id. It is relator’s burden to properly request and

show entitlement to mandamus relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex.

App.–Houston [1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a writ of

mandamus must show himself entitled to the extraordinary relief he seeks.”).

       The Court, having examined and fully considered the petition for writ of

mandamus and the response thereto, is of the opinion that relator has not met his

burden to obtain mandamus relief.       See State ex rel. Young, 236 S.W.3d at 210.

Accordingly, relator’s petition for writ of mandamus in these causes is denied. See TEX.

R. APP. P. 52.8(a).



                                                               PER CURIAM

Do not publish. TEX. R. APP. P. 47.2(b).

Delivered and filed the
12th day of May, 2011.




                                             2